DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 8-13, 15, 16, 18, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muirhead (2011/0068924).

Regarding claim 1, the DE ‘113 reference teaches a transport pallet, 26, comprising: 
an upper side, a lower side, and at least four side parts or side surfaces arranged between and/or adjacent to the upper side and the lower side, see figure 1, wherein the transport pallet can be provided or is provided with at least one rechargeable energy store, 28, 
wherein the at least one rechargeable energy store is configured to supply energy to at least one electrical or electronic component, power network, of a transport vehicle, 10, see paragraph 0028+, 
wherein the transport pallet has at least one energy transfer device for transferring energy from the at least one rechargeable energy store to the at least one electrical or electronic component of the transport vehicle and/or from at least one energy source to the rechargeable energy store, see paragraph 0030.
The DE ‘113 reference is silent to the construction of the pallet, but does teach the battery and electric machines are located within the pallets, so there is at least a cavity formed to house these components.  Muirhead teaches a transport pallet, nesting pallet 4, made up of a lower part and upper part, see figure 1 showing lower and upper part together and figure 2, showing lower part and upper 
It would have been obvious to one of ordinary skill in the art to form the pallet of the DE ‘113 reference form as a stackable pallet with two parts with at least a lower and upper part, as taught by Muirhead, in order to achieve the predictable result of forming an accessible cavity to house the electric machine and battery of the pallet and enable unused pallets to be stacked and put out of the way.

Regarding claim 2, the DE ‘113 teaches the at least one energy transfer device is configured for cabled energy transfer, in particular comprises at least one socket for energy transfer via a cable which can be plugged into the socket, see figure 8 and paragraph 0040.

Regarding claim 3, the DE ‘113 teaches the at least one energy transfer device is configured for cable-free energy transfer, in particular for inductive energy transfer, see figure 6 and paragraph 0038.

Regarding claim 5, the DE ‘113 teaches the transport pallet has a cavity to house the electric machine and battery and charging unit, but does not specifically teach the modulate construction.  Muirhead teaches a pallet of modular construction and has a housing lower part with cavities, a lid part, wherein the carrier part, 136, is located in the housing lower part and carries the at least one rechargeable energy store and charging unit, see figures 1 and 16.  
It would have been obvious to one of ordinary skill in the art to form the pallet of the DE ‘113 reference form two parts with at least a lower and upper part, as taught by Muirhead, in order to 
	Regarding claim 6, the DE ‘113 reference is silent to the type of material that the pallet is made from, but Muirhead teaches the pallet is made from plastic, see paragraph 0042.  It would have been obvious to one of ordinary skill in the art to formed the pallet from plastic, as taught by Muirhead, as plastic is strong and yet relatively inexpensive.

	Regarding claim 7, the DE ‘113 reference does not teach at least one readable data carrier, but Muirhead does.  Muirhead teaches an RFID transponder in the pallet, see paragraph 0043.  It would have been obvious to one of ordinary skill in the art to combine the transponder of Muirhead with the pallet of DE ‘113 in order to enable locating the pallet.

Regarding claim 8, the DE ‘113 reference teaches the transport pallet has at least one device for connecting the transport pallet to one or more wall parts and/or door-like elements, in particular wall parts and/or door-like elements which are closed and/or provided with openings and/or lattice- like, see figures 3 and 4 and 0034 and 0035.

Regarding claim 9, the DE ‘113 reference teaches at least four wall parts and/or door-like elements are connected to the transport pallet to form a box or a transport container, in particular a refrigerated container, see figures 3, 4, and 5 and paragraphs 0034-0037.

Regarding claim 10, the DE ‘113 reference teaches a transport container for transporting cargo, comprising: a base and a number of wall parts, wherein at least one transport pallet as claimed in claim 1 is provided as the base and can be connected or is connected to the number of wall parts and/or door-

Regarding claim 11, the DE ‘113 reference teaches the transport container is in the form of a container, closed on all sides, having the at least one transport pallet as the base, side wall parts and/or door-like elements, and at least one lid part, in particular in the form of a refrigerated container, see figures 3, 4, and 5 and paragraphs 0034-0037.

Regarding claim 12, the DE ‘113 reference teaches a transport vehicle, 10, comprising: at least one electrical or electronic component, such as at least one electric drive, 24, and having at least one transport surface, 22, for the arrangement of at least one transport pallet as claimed in claim 1, wherein the transport vehicle can be provided or is provided with at least one terminal device or connecting device for transferring energy from the at least one rechargeable energy store of the transport pallet to at least one electrical or electronic component of the transport vehicle, see paragraph 0028.

Regarding claim 13, the DE ‘113 reference teaches the transport pallet is in the form of a box or transport container, in particular a refrigerated container, see figure 5 and paragraphs 0034 through 0037.

Regarding claim 15, the DE ‘113 reference teaches the at least one energy transfer device is configured for cable-free energy transfer, in particular for inductive energy transfer, and wherein at least one electronic charging unit is arranged in or in the inside of the transport pallet, see figure 6.



	Regarding claim 17, the combination of the DE ‘113 reference and Muirhead teach the claim, see rejection of claims 6 and 7 above.

Regarding claim 18, the DE ‘113 reference teaches a transport container for transporting cargo, comprising: a base and a number of wall parts, 42 and 44, wherein at least one transport pallet as claimed in claim 17 is provided as the base and can be connected or is connected to the number of wall parts and/or door-like elements, see figures 3 and 4 and paragraphs 0034 and 0035.

Regarding claim 19, the DE ‘113 reference teaches a transport vehicle, comprising: at least one electrical or electronic component, such as at least one electric drive, 24, and having at least one transport surface, 22, for the arrangement of at least one transport pallet as claimed in claim 17, wherein the transport vehicle can be provided or is provided with at least one terminal device or connecting device for transferring energy from the at least one rechargeable energy store of the transport pallet to at least one electrical or electronic component of the transport vehicle, see paragraphs 0028.

	Regarding claim 21, Muirhead teaches that the components of the energy store and charging unit are arranged inside the pallet and sealed to the outside, see figures 1, 2, 10, and 11.


Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The DE ‘113 reference is considered to be the best prior art and does not teach cooling the interior of the transport vehicle, as claimed.  This feature was not found to be taught by the prior art, and there would be no motivation to modify the DE ‘113 reference to teach such a feature.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of the applicant’s amendment to claim 1, newly applied prior art, Muirhead (2011/0068924), which teaches the newly added features of a stackable modular pallet formed from two hollow bodies with a carrier part for holding a rechargeable energy store within the housing.  As such, claims 1-3, 5-13, 15-19, and 21 remain rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



14 October 2020